DETAILED ACTION
Response to Amendment
Applicant’s amendment to Claims 1, 5-8, 10, 12-14 and 18-20 has overcome each and every Claim objection previously set forth in non-final office action dated 06/03/2022. Therefore, the objection has been withdrawn.
The Applicant originally submitted Claims 1-20 in the application. In the present response, the Applicant amended Claims 1, 5-8, 10, 12-14 and 18-20. Accordingly, Claims 1-20 are currently pending in the application.
Response to Arguments
Applicant’s Arguments/Remarks filled 09/02/2022, with respect to rejection of Claims 1 and 15 under 35 U.S.C. § 102(a)(2) and Claim 8 under 35 U.S.C. § 103 have been fully considered, and are persuasive. Therefore, the rejections has been withdrawn.
 However, upon further search and consideration, a new grounds of rejection has been set forth below, over US 2021/0161026 to Joshi in view of US 2006/0289148 to Wei.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5-6, 8-9, 11-13, 15 and 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Joshi et al (US 2021/0161026) in view of Wei (US 2006/0289148).
	Regarding Claim 1, Joshi (In Fig 9) discloses a cooling assembly (300) comprising:
 	a heat-generating device (102), (¶ 29, II. 1-8); 
a metal inverse opal (MIO) layer (114), (¶ 32, II. 1-4) bonded to the heat-generating device (102), (Fig 9).
a shared coolant reservoir (cooling fluid reservoir, ¶ 66, II. 9-14) containing coolant fluid (308), (¶ 66, II. 1-6); 
a passive heat exchange circuit (302) directing the coolant fluid (308) from the shared coolant reservoir (cooling fluid reservoir, ¶ 66, II. 9-14) through the MIO layer (114) and back to the shared coolant reservoir (cooling fluid reservoir, ¶ 66, II. 9-14), (¶ 66, II. 14-19); and 
however Joshi does not explicitly disclose wherein an active heat exchange circuit comprising a pump and a heat exchanger, wherein the active heat exchange circuit draws the coolant fluid from the shared coolant reservoir through the heat exchanger and returns the coolant fluid to the shared coolant reservoir.
Instead Wei (In Fig 4) teaches wherein an active heat exchange circuit (22/24) comprising a pump (22) and a heat exchanger (24), wherein the active heat exchange circuit (22/24) draws the coolant fluid (liquid coolant, ¶ 32, II. 1-24) from the shared coolant reservoir (14) through the heat exchanger (24) and returns the coolant fluid to the shared coolant reservoir (14), (¶ 32, II. 1-24), (Fig 4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Joshi with Wei with an active heat exchanger circuit comprising a pump and a heat exchanger and the active heat exchanger circuit drawing the coolant fluid from the shared coolant reservoir through the heat exchanger and returns the coolant fluid to the shared coolant reservoir to benefit from improving the cooling efficiency without increasing an amount of the liquid circulation to a cooling plate on which an electronic device is installed (Wei, ¶ 3, II. 1-8).
	Regarding Claim 2, Joshi in view of Wei discloses the limitation of Claim 1, however Joshi (In Fig 9) further discloses wherein the cooling assembly (300) further comprising a copper electrode (120/108), (¶ 26, II. 9-11, ¶ 40, II. 25-31) bonded to the MIO layer (114) opposite the heat-generating device (102).
Regarding Claim 3, Joshi in view of Wei discloses the limitation of Claim 1, however Joshi (In Fig 9) further discloses wherein the cooling assembly (300) further comprising a copper electrode (120/108), (¶ 26, II. 9-11, ¶ 40, II. 25-31) bonded to the heat-generating device (102) opposite the MIO layer (114), (Fig 9).
Regarding Claim 5, Joshi in view of Wei discloses the limitation of Claim 1, 
however Joshi as modified does not explicitly disclose wherein the shared coolant reservoir comprises: a first outlet feeding the coolant fluid into the passive heat exchange circuit; and a second outlet feeding the coolant fluid into the active heat exchange circuit.
	Instead Wei (In Fig 4) explicitly teaches wherein the shared coolant reservoir (14) comprises: a first outlet (10-1) feeding the coolant fluid (coolant, ¶ 32, II. 7-10) into the passive heat exchange circuit (20); and a second outlet (12-1) feeding the coolant fluid (coolant, ¶ 32, II. 710) into the active heat exchange circuit (24).  
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Joshi with Wei with a the shared coolant reservoir comprising a first outlet feeding coolant fluid into the passive heat exchanger circuit and second outlet feeding coolant fluid into the active heat exchanger circuit to benefit from making it possible to supply the coolant in a sufficient quantity to the sub-heat exchanger, to reduce the temperature of the liquid coolant to be returned to the reservoir tank sufficiently, and to improve the cooling efficiency of the circulation/dissipation main loop (Wei, ¶ 21, II. 1-8).
Regarding Claim 6, Joshi in view of Wei discloses the limitation of Claim 1,
 however Joshi as modified does not explicitly disclose wherein the shared coolant reservoir comprises: 1722562-5592 / 2019-1291a first inlet receiving the coolant fluid from the passive heat exchange circuit; and a second inlet receiving the coolant fluid from the active heat exchange circuit.
	Instead Wei (In Fig 4) further teaches wherein the shared coolant reservoir (14) comprises: 1722562-5592 / 2019-1291 a first inlet (10-4) receiving the coolant fluid (coolant, ¶ 32, II. 7-10) from the passive heat exchange circuit (20); and a second inlet (12-3) receiving the coolant fluid (coolant, ¶ 32, II. 7-10) from the active heat exchange circuit (24).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Joshi with Wei with a the shared coolant reservoir comprising a first inlet receiving coolant fluid into the passive heat exchanger circuit and second inlet receiving coolant fluid into the active heat exchanger circuit to benefit from making it possible to supply the coolant in a sufficient quantity to the sub-heat exchanger, to reduce the temperature of the liquid coolant to be returned to the reservoir tank sufficiently, and to improve the cooling efficiency of the circulation/dissipation main loop (Wei, ¶ 21, II. 1-8).
Regarding Claim 8, Joshi (In Fig 9) discloses a cooling assembly (300) comprising: 
a heat-generating device (102), (¶ 29, II. 1-8); 
a metal inverse opal (MIO) layer (114), (¶ 32, II. 1-4) bonded to the heat-generating device (102), (Fig 9); 
a shared coolant reservoir (cooling fluid reservoir, ¶ 66, II. 9-14) containing coolant fluid (308), (¶ 66, II. 1-6); 
a passive heat exchange circuit (302) directing the coolant fluid (308) from the shared coolant reservoir (cooling fluid reservoir, ¶ 66, II. 9-14) through the MIO layer (114) and back to the shared coolant reservoir (cooling fluid reservoir, ¶ 66, II. 9-14).
However Joshi does not explicitly disclose wherein an active heat exchange circuit comprising a pump and a heat exchanger fluidically coupled to the pump, wherein the active heat exchange circuit draws the coolant fluid from the shared coolant reservoir through the heat exchanger and returns the coolant fluid to the shared coolant reservoir, wherein a temperature sensor configured to output a signal indicative of a temperature of the coolant fluid within the shared coolant reservoir; and an electronic control unit configured to: detect the temperature of the coolant fluid within the shared coolant reservoir based on the signal from the temperature sensor; and direct the coolant fluid from the active heat exchange circuit to the shared coolant reservoir in response to the temperature of the coolant fluid within the shared coolant reservoir.
Instead Wei (In Fig 4) teaches wherein an active heat exchange circuit (22/24) comprising a pump (22) and a heat exchanger (24) fluidically coupled to the pump (24), (¶ 32, II. 1-24), wherein the active heat exchange circuit (22/24) draws the coolant fluid (liquid coolant, ¶ 32, II. 1-24) from the shared coolant reservoir (14) through the heat exchanger (24) and returns the coolant fluid to the shared coolant reservoir (14), (¶ 32, II. 1-24), (Fig 4), wherein a temperature sensor (sensor, ¶ 37, II. 24-32) configured to output a signal indicative of a temperature of the coolant fluid within the shared coolant reservoir (14), (¶ 32, II. 37-40); and an electronic control unit (26) configured to: detect the temperature of the coolant fluid (coolant, ¶ 32, II. 7-10) within the shared coolant reservoir (14) based on the signal from the temperature sensor (sensor, ¶ 37, II. 24-32); and direct the coolant fluid from the active heat exchange circuit (24) to the shared coolant reservoir (14) in response to the temperature of the coolant fluid within the shared coolant reservoir (14), (¶ 32, II. 31-47).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Joshi with Wei with an active heat exchanger circuit comprising a pump and a heat exchanger and the active heat exchanger circuit drawing the coolant fluid from the shared coolant reservoir through the heat exchanger and returns the coolant fluid to the shared coolant reservoir, and a temperature sensor outputting a signal indicative of the temperature of liquid coolant in the shared coolant reservoir and an electronic control unit to detect the temperature of the coolant fluid within the shared coolant reservoir based on the signal from the temperature sensor and direct coolant fluid from the active heat exchanger circuit to the shared coolant reservoir in response to the temperature of the coolant fluid within the shared coolant reservoir to benefit from making it possible to supply the coolant in a sufficient quantity to the sub-heat exchanger, to reduce the temperature of the liquid coolant to be returned to the reservoir tank sufficiently, and to improve the cooling efficiency of the circulation/dissipation main loop (Wei, ¶ 21, II. 1-8).
Regarding Claim 9, Joshi in view of Wei discloses the limitation of Claim 8,
 however Joshi as modified does not discloses wherein the electronic control unit activates the pump in response to detecting the temperature of the coolant fluid within the shared coolant reservoir of about 60 C° or more.
Instead Wei (In Fig 4) further teaches wherein the electronic control unit (26) activates the pump (22) in response to detecting the temperature of the coolant fluid (coolant, ¶ 32, II. 7-10) within the shared coolant reservoir (14) of about 60 C° (threshold, ¶ 32, II. 37-47) or more. 
It would have been an obvious matter of design choice to one of ordinary skill in the art to choose a shared coolant reservoir temperature of 60 C°,  since it has been held that where the general conditions of a Claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.
See: MPEP 2144.05, Il. B, in In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Joshi with Wei with control unit activating the pump in response to detecting the temperature of the coolant fluid within the shared coolant reservoir of about 60 C° or more to benefit from making it possible to supply the coolant in a sufficient quantity to the sub-heat exchanger, to reduce the temperature of the liquid coolant to be returned to the reservoir tank sufficiently, and to improve the cooling efficiency of the circulation/dissipation main loop (Wei, ¶ 21, II. 1-8).
Regarding Claim 11, Joshi in view of Wei discloses the limitation of Claim 8,
however Joshi (In Fig 9) further discloses wherein the cooling assembly (300) further comprising a copper electrode (120/108), (¶ 26, II. 9-11, ¶ 40, II. 25-31) bonded to the heat-generating device (102) opposite the MIO layer (114), (Fig 9).
Regarding Claim 12, Joshi in view of Wei discloses the limitation of Claim 8,
however Joshi as modified does not  explicitly disclose wherein the shared coolant reservoir comprises: a first outlet feeding the coolant fluid into the passive heat exchange circuit; and a second outlet feeding the coolant fluid into the active heat exchange circuit.
Instead Wei (In Fig 4) explicitly teaches wherein the shared coolant reservoir (14) comprises: a first outlet (10-1) feeding the coolant fluid (coolant, ¶ 32, II. 7-10) into the passive heat exchange circuit (20); and a second outlet (12-1) feeding the coolant fluid (coolant, ¶ 32, II. 710) into the active heat exchange circuit (24).  
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Joshi with Wei with a the shared coolant reservoir comprising a first outlet feeding coolant fluid into the passive heat exchanger circuit and second outlet feeding coolant fluid into the active heat exchanger circuit to benefit from making it possible to supply the coolant in a sufficient quantity to the sub-heat exchanger, to reduce the temperature of the liquid coolant to be returned to the reservoir tank sufficiently, and to improve the cooling efficiency of the circulation/dissipation main loop (Wei, ¶ 21, II. 1-8).
Regarding Claim 13, Joshi in view of Wei discloses the limitation of Claim 8,
however Joshi as modified does not explicitly disclose wherein the shared coolant reservoir comprises: 1722562-5592 / 2019-1291a first inlet receiving the coolant fluid from the passive heat exchange circuit; and a second inlet receiving the coolant fluid from the active heat exchange circuit.
	Instead Wei (In Fig 4) further teaches wherein the shared coolant reservoir (14) comprises: 1722562-5592 / 2019-1291a first inlet (10-4) receiving the coolant fluid (coolant, ¶ 32, II. 7-10) from the passive heat exchange circuit (20); and a second inlet (12-3) receiving the coolant fluid (coolant, ¶ 32, II. 7-10) from the active heat exchange circuit (24).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Joshi with Wei with a the shared coolant reservoir comprising a first inlet receiving coolant fluid into the passive heat exchanger circuit and second inlet receiving coolant fluid into the active heat exchanger circuit to benefit from making it possible to supply the coolant in a sufficient quantity to the sub-heat exchanger, to reduce the temperature of the liquid coolant to be returned to the reservoir tank sufficiently, and to improve the cooling efficiency of the circulation/dissipation main loop (Wei, ¶ 21, II. 1-8).
Regarding Claim 15, Joshi (In Fig 9) discloses a method of cooling a heat-generating device (102), (¶ 29, II. 1-8) comprises: 
passively directing fluid (308) from the shared coolant reservoir (cooling fluid reservoir, ¶ 66, II. 9-14) through a passive heat exchange circuit (302) such that coolant fluid (308) is directed from the shared coolant reservoir (cooling fluid reservoir, ¶ 66, II. 9-14) through an MIO layer (114) bonded to the heat-generating device (102) and back to the shared coolant reservoir (cooling fluid reservoir, ¶ 66, II. 9-14), (Fig 9).
However Joshi does not explicitly teach actively directing fluid through an active heat exchange circuit with a pump from a shared coolant reservoir, through a heat exchanger, and into the shared coolant reservoir.1922562-5592 / 2019-1291 
Instead Wei (In Fig 4) teaches actively directing fluid (liquid coolant, ¶ 32, II. 1-24) through an active heat exchange circuit (22/24) with a pump (22) from a shared coolant reservoir (14), through a heat exchanger (24), and into the shared coolant reservoir (14), (¶ 32, II. 1-24), (Fig 4).1922562-5592 / 2019-1291 
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Joshi with Wei with actively directing fluid through an active heat exchanger circuit with a pump from a shared coolant reservoir, through a heat exchanger, and into the shared coolant reservoir to benefit from improving the cooling efficiency without increasing an amount of the liquid circulation to a cooling plate on which an electronic device is installed (Wei, ¶ 3, II. 1-8).
Regarding Claim 18, Joshi in view of Wei discloses the limitation of Claim 15, 
however Joshi as modified does not explicitly disclose wherein the shared coolant reservoir comprises: a first outlet feeding the coolant fluid into the passive heat exchange circuit; and a second outlet feeding the coolant fluid into the active heat exchange circuit.
	Instead Wei (In Fig 4) explicitly teaches wherein the shared coolant reservoir (14) comprises: a first outlet (10-1) feeding the coolant fluid (coolant, ¶ 32, II. 7-10) into the passive heat exchange circuit (20); and a second outlet (12-1) feeding the coolant fluid (coolant, ¶ 32, II. 710) into the active heat exchange circuit (24).  
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Joshi with Wei with a the shared coolant reservoir comprising a first outlet feeding coolant fluid into the passive heat exchanger circuit and second outlet feeding coolant fluid into the active heat exchanger circuit to benefit from making it possible to supply the coolant in a sufficient quantity to the sub-heat exchanger, to reduce the temperature of the liquid coolant to be returned to the reservoir tank sufficiently, and to improve the cooling efficiency of the circulation/dissipation main loop (Wei, ¶ 21, II. 1-8).
Regarding Claim 19, Joshi in view of Wei discloses the limitation of Claim 15, 
however Joshi as modified does not explicitly disclose wherein the shared coolant reservoir comprises: 1722562-5592 / 2019-1291a first inlet receiving the coolant fluid from the passive heat exchange circuit; and a second inlet receiving the coolant fluid from the active heat exchange circuit.
	Instead Wei (In Fig 4) further teaches wherein the shared coolant reservoir (14) comprises: 1722562-5592 / 2019-1291 a first inlet (10-4) receiving the coolant fluid (coolant, ¶ 32, II. 7-10) from the passive heat exchange circuit (20); and a second inlet (12-3) receiving the coolant fluid (coolant, ¶ 32, II. 7-10) from the active heat exchange circuit (24).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Joshi with Wei with a the shared coolant reservoir comprising a first inlet receiving coolant fluid into the passive heat exchanger circuit and second inlet receiving coolant fluid into the active heat exchanger circuit to benefit from making it possible to supply the coolant in a sufficient quantity to the sub-heat exchanger, to reduce the temperature of the liquid coolant to be returned to the reservoir tank sufficiently, and to improve the cooling efficiency of the circulation/dissipation main loop (Wei, ¶ 21, II. 1-8).
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Joshi in view of Wei and further in view of Zhou el al (2016/0315491).
Regarding Claim 4, Joshi in view of Wei discloses the limitation of Claim 1, 
however Joshi as modified does not disclose wherein the cooling assembly  further comprising a motor fluidically coupled to the active heat exchange circuit such that the coolant fluid traveling through the active heat exchange circuit cools the motor.
	Instead Zhou (In Fig 8)  teaches wherein the cooling assembly further comprising a motor (electric motor, ¶ 26, II. 1-9) fluidically coupled to the active heat exchange circuit (44), (Fig 8) such that the coolant fluid (36) traveling through the active heat exchange (44) circuit cools the motor (electric motor, ¶ 26, II. 1-9), (¶ 31, II. 4-9), (Fig 8).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Joshi with Wei and further with Zhou with a motor being fluidically coupled to the active heat exchanger circuit such that the coolant fluid traveling through the active heat exchanger circuit cools the motor to benefit from improving electrical energy production from the waste heat while providing cooling to various components allowing their efficient operations (Zhou, ¶ 4, II. 1-15).
Claims 7, 14 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Joshi in view of Wei and further in view of Koberstein et al (US 2018/0312034).
Regarding Claim 7, Joshi in view of Wei discloses the limitation of Claim 6,
however Joshi as modified does not discloses wherein the shared coolant reservoir comprises a third inlet receiving the coolant fluid from the passive heat exchange circuit.
	Instead Koberstein (In Fig 1) teaches wherein the shared coolant reservoir (68) comprises a third inlet (inlet into 68 receiving coolant from 66) receiving the coolant fluid (coolant, ¶ 61, II. 1-4) from the passive heat exchange circuit (66), (¶ 61, II. 1-4), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Joshi with Wei and further with Koberstein with a third inlet of shared coolant reservoir receiving coolant fluid from the passive heat exchange circuit to benefit from providing an efficient, dynamic and adaptive controlled system with improved energy efficiency, minimizing overall, potential safety risks with refrigerant not circulating through the cabin heat exchanger and using a secondary loop heat pump for the passenger compartment which typically uses less expensive refrigerant, thereby eliminating HV-PTC heaters, and making the system a more competitive solution for use in vehicle climate control and thermal management  (Koberstein, ¶ 4, II. 1-13, ¶ 5, II. 1-7).
Regarding Claim 14, Joshi in view of Wei discloses the limitation of Claim 13,
however Joshi as modified does not discloses wherein the shared coolant reservoir comprises a third inlet receiving the coolant fluid from the passive heat exchange circuit.
	Instead Koberstein (In Fig 1) teaches wherein the shared coolant reservoir (68) comprises a third inlet (inlet into 68 receiving coolant from 66) receiving the coolant fluid (coolant, ¶ 61, II. 1-4) from the passive heat exchange circuit (66), (¶ 61, II. 1-4), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Joshi with Wei and further with Koberstein with a third inlet of shared coolant reservoir receiving coolant fluid from the passive heat exchange circuit to benefit from providing an efficient, dynamic and adaptive controlled system with improved energy efficiency, minimizing overall, potential safety risks with refrigerant not circulating through the cabin heat exchanger and using a secondary loop heat pump for the passenger compartment which typically uses less expensive refrigerant, thereby eliminating HV-PTC heaters, and making the system a more competitive solution for use in vehicle climate control and thermal management  (Koberstein, ¶ 4, II. 1-13, ¶ 5, II. 1-7).
Regarding Claim 20, Joshi in view of Wei discloses the limitation of Claim 19,
however Joshi as modified does not discloses wherein the shared coolant reservoir comprises a third inlet receiving the coolant fluid from the passive heat exchange circuit.
Instead Koberstein (In Fig 1) teaches wherein the shared coolant reservoir (68) comprises a third inlet (inlet into 68 receiving coolant from 66) receiving the coolant fluid (coolant, ¶ 61, II. 1-4) from the passive heat exchange circuit (66), (¶ 61, II. 1-4), (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Joshi with Wei and further with Koberstein with a third inlet of shared coolant reservoir receiving coolant fluid from the passive heat exchange circuit to benefit from providing an efficient, dynamic and adaptive controlled system with improved energy efficiency, minimizing overall, potential safety risks with refrigerant not circulating through the cabin heat exchanger and using a secondary loop heat pump for the passenger compartment which typically uses less expensive refrigerant, thereby eliminating HV-PTC heaters, and making the system a more competitive solution for use in vehicle climate control and thermal management  (Koberstein, ¶ 4, II. 1-13, ¶ 5, II. 1-7).
Claims 10 and 16-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Joshi in view of Wei and further in view of Zbinden (US 4,393,921).
Regarding Claim 10, Joshi in view of Wei discloses the limitation of Claim 8,
 however Joshi as modified does not discloses wherein the active heat exchange circuit further comprises a valve communicatively coupled to the electronic control unit, wherein the electronic control unit is configured to open the valve to allow the coolant fluid from the active heat exchange circuit to flow into the shared coolant reservoir in response to detecting a threshold temperature of the coolant fluid within the shared cool reservoir.
Instead Zbinden (In Fig 3) teaches wherein the active heat exchange circuit (heat exchanger, Col 3, II. 63-68), (Fig 3) further comprises a valve (electromechanical valve, Col 3, II. 63-68 ) communicatively coupled to the electronic control unit (control circuit, Col 3, II. 63-68), wherein the electronic control unit (control circuit, Col 3, II. 63-68) is configured to open the valve (electromechanical valve, Col 3, II. 63-68) to allow the coolant fluid (coolant, Col. 3, II. 63-68) from the active heat exchange circuit (heat exchanger, Col 3, II. 63-68) to flow into the shared coolant reservoir (reservoir, Col 3, II. 63-68) in response to detecting a threshold temperature (set point temperature, Col 5, II. 35-38) of the coolant fluid (coolant, Col 3, II. 63-68) within the shared cool reservoir (reservoir, Col 3, II. 63-68), (Col 5, II. 35-52), (Abstract, II. 1-9), (Fig 3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Joshi with Wei and further with Zbinden with a valve coupled to a control unit and configured to be opened allowing coolant fluid from the active heat exchanger circuit to flow into the shared coolant reservoir in response to detecting a threshold temperature of the coolant fluid within the shared coolant reservoir to benefit from maintaining the temperature of coolant, circulated in the secondary coolant loop through the heat exchanger and the electromechanical valve, in a reservoir at a constant temperature (Zbinden, Col 5, II. 12-23).
Regarding Claim 16, Joshi in view of Wei discloses the limitations of Claim 15, however Joshi as modified does not disclose wherein the method further comprising: receiving a signal from a temperature sensor with an electronic control unit; determining, with the electronic control unit, a temperature of the coolant fluid within the shared coolant reservoir based on the signal from the temperature sensor; and activating, with the electronic control unit, the pump in response to the temperature of the coolant fluid within the shared coolant reservoir.
Instead Zbinden (In Fig 3) teaches wherein the method further comprising: receiving a signal from a temperature sensor (temperature sensor, Col 9, II. 49-52) with an electronic control unit (control circuit, Col 3, II. 63-68); determining, with the electronic control unit (control circuit, Col 3, II. 63-68), a temperature of the coolant fluid (coolant, Col. 3, II. 63-68) within the shared coolant reservoir (reservoir, Col 9, II. 49-52) based on the signal from the temperature sensor (temperature sensor, Col 9, II. 49-52); and activating, with the electronic control unit (control circuit, Col 3, II. 63-68), the pump (pump 1, Col 7, II. 46-51) in response to the temperature of the coolant fluid (coolant, Col. 3, II. 63-68) within the shared coolant reservoir (reservoir, Col 9, II. 49-52), (Col 5, II. 35-52), (Abstract, II. 1-9), (Fig 3).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Joshi with Wei and further with Zbinden with a temperature sensor and an electronic control unit, determining with the temperature sensor the temperature of coolant fluid within the shared coolant reservoir and activating a pump with the electronic control unit in response to the temperature of the coolant fluid within the shared coolant reservoir to benefit from maintaining the temperature of coolant, circulated in the secondary coolant loop through the heat exchanger and the electromechanical valve, in a reservoir at a constant temperature (Zbinden, Col 5, II. 12-23).
Regarding Claim 17, Joshi in view of Wei and further in view of Zbinden discloses the limitations of Claim 16, however Joshi as modified does not disclose wherein the electronic control unit  activates the pump in response to determining the temperature of the coolant fluid within the shared coolant reservoir is about 60 C° or greater.
However Zbinden (In Fig 3) further teaches wherein the electronic control unit (control circuit, Col 3, II. 63-68) activates the pump (pump 1, Col 7, II. 46-51) in response to determining the temperature of the coolant fluid (coolant, Col. 3, II. 63-68)  within the shared coolant reservoir (reservoir, Col 9, II. 49-52) is about 60 C° or greater (Col 4, II. 64-68), (Abstract, II. 1-5), (Fig 3).
It would have been an obvious matter of design choice to one of ordinary skill in the art to choose a shared coolant reservoir temperature of 60 C°,  since it has been held that where the general conditions of a Claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.
See: MPEP 2144.05, Il. B, in In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Joshi with Wei and further with Zbinden with a temperature sensor and an electronic control unit, determining with the electronic control unit activating the pump in response to determining the temperature of the coolant fluid within the shared coolant reservoir being about 60 C° or greater to benefit from maintaining the temperature of coolant, circulated in the secondary coolant loop through the heat exchanger and the electromechanical valve, in a reservoir at a constant temperature (Zbinden, Col 5, II. 12-23).
                                                          Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835